Citation Nr: 1515870	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  14-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to June 29, 2012, for the awards of service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1952 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for the PTSD and assigned a 70 percent evaluation, effective June 29, 2012, and awarded TDIU, effective June 29, 2012, respectively.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was initially denied in an October 2007 rating decision.

2.  The Veteran timely submitted a notice of disagreement with that October 2007 rating decision; however, after the issuance of an August 2008 statement of the case regarding service connection for PTSD, the Veteran did not file a substantive appeal.

3.  The Veteran filed an application to reopen his claim of service connection for PTSD on June 29, 2012.  He was not service connected for any other disability.


CONCLUSION OF LAW

An award of service connection for PTSD and entitlement to TDIU earlier than June 29, 2012, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 20.200, 20.202, 20.302, 20.1103 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's effective date claim arises from an appeal of the initial evaluation following the grant of service connection for PTSD and entitlement to TDIU.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim and claims filed over time are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

In this case, the Veteran's awards of PTSD (including assignment of a 70 percent evaluation) and TDIU have been awarded effective from June 29, 2012.  That assigned effective date corresponds to the date of receipt of a Veteran's Supplemental Claim for Compensation, VA Form 21-526b, signed by the Veteran and dated June 26, 2012, which checked the box "Reopening of a Previously Denied Disability," and indicated PTSD with attached private medical evidence from Lone Mountain Institute, which consisted of a private psychiatric examination performed in February 2012 which diagnosed the Veteran with PTSD.

On appeal, in his November 2012 notice of disagreement, the Veteran stated that he "disagree[d] with the effective date of [June 29, 2012] for the PTSD.  I believe the date should be [June 28, 2006]."  Later, in his July 2013 notice of disagreement, the Veteran stated as follows:

I would like to request that the effective date to my [service-connected] PTSD is reviewed.  It is my belief that this date is wrong.  I base this belief on the fact that I submitted my initial claim on [February 7, 2007].  Since the submission of this initial claim I have continually pursued my claim.  38 CFR allows for an effective date based upon an initial claim as long as it has been continually pursued.  Please review my VA [claims file] and adjust my effective date.  Please note that I did not have a job at the time of my initial claim.  When the effective date of my claim is corrected, please consider my employment history and grant TDIU benefits to match the disability rating/effective date for my PTSD.

The Veteran further asserted entitlement to an effective date based on his February 2007 claim in his June 2014 substantive appeal, VA Form 9, stating:

It is my continued belief that I did continually persue [sic] my claim for PTSD from the initial claim in Feb[ruary] 2007 through to the present.  I base this belief on the fact that I had multiple interactions with The National Veterans Disability Advocates, LLC in Tampa, F[lorida].  This organization had control of my claim and supporting documents.  It is my belief that they have submitted the information to VA on my behalf.  Please review all documents contained within my [claims file] for verification of their submissions.  

Turning to the evidence of record, the Board first notes that the June 28, 2006 date corresponds to a letter sent by VA to the Veteran notifying him that his claim for VA pension benefits had been awarded.  The Board notes that there was no claim received by the Veteran on that date with respect to his pursuit of VA compensation benefits for PTSD.  The Veteran merely receiving notification of a positive outcome on his pension claim does not make the Veteran eligible for PTSD compensation benefits on that date, and an effective date cannot be assigned on June 28, 2006 in this case.

The Board does note that several statements in the claims file from the Veteran received prior to June 28, 2006 indicate that believed he was an alcoholic because of his combat service in Korea and that his military service "mentally screwed [him] up."  While those statements do not specifically indicate intent to apply for VA compensation benefits for PTSD, the Board will concede that a liberalized reading of those statements could possibly infer a claim of service connection for a psychiatric disability on the basis of those pre-June 2006 statements.  Those informal claims may be said to have been formalized in February 2007.  

Following the June 28, 2006 letter notifying the Veteran of his award of pension benefits, on February 7, 2007, the Veteran submitted a Statement in Support of Claim, VA Form 21-4138, which stated as follows:

Please consider this a claim for service connection for [PTSD].  I have been receiving treatment for mental health at the Boise VAMC by Dr. L[] and ask that you request my medical records in support of my claim.  My dd-214 should note my award of the Combat Infantry Badge.  I am working on my stressor statement and will submit it shortly.

Ultimately, the February 2007 claim was denied in an October 2007 rating decision.  The Veteran timely submitted a notice of disagreement with that rating decision in March 2008.  After obtaining the Veteran's VA treatment records and a July 2008 VA psychiatric examination, the AOJ issued an August 2008 statement of the case again denying service connection for PTSD.  Following that statement of the case, the Veteran did not file a substantive appeal, VA Form 9, or any other correspondence purporting to be a statement of continued appeal.  In fact, after August 2008, there was no correspondence from the Veteran until he filed his June 2012 supplemental claim form, noted above, and specifically checked the "reopening" claim box.  The Board specifically finds that there is no evidence received after the August 2008 statement of the case respecting the PTSD claim until the June 2012 claim.  

As no new and material evidence was received after the August 2008 statement of the case, VA's duty to issue an additional adjudication of the Veteran's claim was not activated.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  

Additionally, after the Veteran was issued the August 2008 statement of the case, he had 60 days after the date of the statement of the case or up to one year from the date of notification of the October 2007 rating decision to submit his substantive appeal in order to complete his appeal.  The Veteran did not submit a substantive appeal, VA Form 9, or any other correspondence that could be construed as a statement of intent to continue his appeal after the August 2008 statement of the case in either of those time frames.  In fact, as noted above, the next correspondence received was in June 2012, which was the application to reopen his claim of service connection for PTSD.  Thus, the October 2007 rating decision became final.  See 38 C.F.R. §§ 3.155, 20.200, 20.202, 20.302, 20.1103 (2014).  Consequently, the earliest date that may be assigned for the reopened claim is the date of receipt of that claim.  

The Board concedes that the Veteran's February 2012 private examination does diagnose PTSD and relates it to military service; however, VA did not receive a copy of that examination until June 29, 2012, as an enclosure with his supplemental claim received that same date.  Thus, the date of receipt of that examination report, which is the date already assigned in this case, is the earliest date assignable on the basis of that document.  

Likewise, any VA treatment records prior to June 29, 2012 cannot form the basis of a claim on which service connection can be based as 38 C.F.R. § 3.157 only contemplates a claim for increased evaluation of an already service-connected disability, and not an initial, or reopened, claim for service connection.  See 38 C.F.R. § 3.157 (2014).

In summary, the appropriate effective date for the awards of service connection for PTSD and entitlement to TDIU have been assigned in this case, and the Veteran's claim must be denied on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to June 29, 2012, for the awards of service connection for PTSD and entitlement to TDIU, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


